Title: To George Washington from Brigadier General James Potter, 11 November 1777
From: Potter, James
To: Washington, George



Sir
Novr 11th 1777

I have Just Received Intelagance of 38 Sail of the enemey fleet coming up the Rivers the latters was wrote five oclock yesterday evineng altho the are dated as of this day the fiering yesterday was from the enemys Battereys on province Island near the River Banks I Beleive the have dun little damige if any I Recved your excelanceys of the 10th of Novr as for my doing any thing that can be of us[e] to the fourt—I cant conseve how I can do it. I am your excelanceys obedant Humble servant

Ja’s Potter

